Citation Nr: 0920237	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  05-09 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.

2.  Entitlement to service connection for a left ankle 
disorder.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel











INTRODUCTION

The Veteran served on active duty from November 1993 to 
November 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In February 2007, the Veteran withdrew his 
personal hearing request.

In the August 2004 rating decision, the RO denied claims for 
service connection for a back condition, a skin condition, 
right and left knee conditions, and right and left ankle 
disorders.  The Veteran perfected appeals regarding each of 
these claims.

In a September 2006 rating decision, the RO granted service 
connection for the back condition (chronic lumbosacral 
sprain) and the skin condition (pseudofolliculitis barbae).  
The Veteran did not file a notice of disagreement to the 
disability ratings or effective dates assigned; these grants 
of service connection represent a complete grant of the 
Veteran's appeal in regard to these two claims.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

In April 2007, the Board remanded the remaining claims on 
appeal in order to seek additional records and obtain a VA 
examination with opinion.  Subsequent to this development, 
the Appeals Management Center (AMC) granted service 
connection for the right and left knee conditions 
(patellofemoral syndrome).  The Veteran did not file a notice 
of disagreement to the disability ratings or effective dates 
assigned; these grants of service connection represent a 
complete grant of the Veteran's appeal in regard to these two 
claims.  See Grantham, supra.

Regarding the two claims remaining on appeal, after review of 
this evidence, as discussed more fully below, the Board finds 
that VA has substantially complied with the directives 
contained in the April 2007 Board remand and the claims for 
service connection for right and left ankle disorders are 
ripe for adjudication on the merits.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  

In a statement received in March 2008, the Veteran asked for 
a re-evaluation of the facial condition, pseudofolliculitis 
barbae.  The RO is directed to take appropriate action 
regarding this claim.


FINDINGS OF FACT

1.  The preponderance of the competent evidence is against a 
finding that the Veteran has a right ankle disorder 
attributable to service, to include as due to an incident of 
service.

2.  The preponderance of the competent evidence is against a 
finding that the Veteran has a left ankle disorder 
attributable to service, to include as due to an incident of 
service.


CONCLUSIONS OF LAW

1.  Service connection for a right ankle disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  Service connection for a left ankle disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

The Veteran was issued VCAA notification letters in May 2004, 
March 2006, and October 2007.  The Veteran was informed about 
the information and evidence not of record that is necessary 
to substantiate his claims; the information and evidence that 
VA will seek to provide; and the information and evidence the 
claimant is expected to provide.  In addition, letters, to 
include the October 2007 letter, provided the Veteran notice 
regarding the evidence and information needed to establish 
disability ratings and effective dates, as outlined in 
Dingess.

The Board is aware, that although the examiner addressed the 
issue of secondary service connection, as directed by the 
AMC, the AMC did not issue the Veteran a notification letter 
that addressed the issue of secondary service connection.  
After review of the record, however, the Board finds that the 
Veteran has not raised the issue of secondary service 
connection and it is not otherwise raised by the record.  The 
examiner found no evidence to support secondary service 
connection.  In these circumstances, the Board finds there is 
no requirement to remand in order to issue the Veteran a 
notification letter regarding secondary service connection.  
The Board does not further address issues of secondary 
service connection, based on the finding that they were not 
raised by the Veteran or the record.

In the April 2007 remand, the Board directed that the RO/AMC 
contact the National Personnel Records Center (NPRC) and 
request a copy of the Veteran's separation examination.  In 
this regard, the claims file previously contained three 
envelopes of the service treatment records, but there was no 
copy of a separation examination.  The record shows that the 
AMC contacted the NPRC and received additional records, to 
include a January 1999 report of medical history, a January 
1999 report of medical examination, and a January 2000 
applicant medical prescreening form completed as part of 
processing for the Army National Guard.  Thus, there are now 
records of an examination that was completed less than a year 
prior to discharge and a record of the Veteran documenting 
his medical history approximately two months after discharge 
from service.  There remains, however, no record of an 
official separation examination.

The Board is cognizant that the Board, in the April 2007 
remand, noted that the Veteran should be notified in writing 
if the separation examination could not be retrieved.  There 
is no indication that the Veteran was notified in writing 
that a separation examination was not retrieved.  See 
38 C.F.R. § 3.159(e).  The Board finds, however, that a 
remand to obtain these records is not necessary.  After 
review of the record, the Board highlights that the Veteran 
reported in his January 2005 notice of disagreement that his 
initial injuries were sustained in the first two years of 
service.  Thus, the January 1999 VA examination was completed 
after the contended initial injury.  This examination found 
no disability.  In the January 2000 record, the Veteran 
reported no history of "[a]ny painful or 'trick' joints or 
loss of movement in any joint."  Further, from reading the 
April 2007 remand, a reasonable person would have understood 
that the record was not of file and he was not later informed 
that the records were found.  Based on all these conditions, 
the Board finds that a remand is not required.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant are to be 
avoided).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, a letter 
was issued subsequent to Board remand, and therefore, after 
the RO decision that is the subject of this appeal.  The AMC 
cured the timing defect by providing complete VCAA notice 
together with re-adjudication of the claims, as demonstrated 
by the April 2009 supplemental statement of the case.  
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and re-adjudicating the claim in the form 
of a statement of the case to cure timing of notification 
defect).  

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III); see also Prickett, supra (holding that a 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the supplemental statement of 
the case complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
readjudication decision.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II).  

The Veteran has not indicated any prejudice caused by the 
timing error.  See Shinseki v. Sanders, 556 U.S. __ (2009).

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The claims file contains VA 
treatment records and the January 2009 VA examination (with a 
February 2009 addendum).  After review of the examination 
report and addendum, the Board finds that that they provide 
competent, non-speculative evidence regarding the issue on 
appeal.  Thus, there is no duty to provide another 
examination.  38 C.F.R. §§ 3.326, 3.327. 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
	
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The Veteran contends that he has bilateral ankle disorders 
that began in service.  In his January 2005 notice of 
disagreement, the Veteran indicated that records show that he 
had ankle disabilities due to running.  The Veteran indicated 
that the injuries occurred in the first two years of service.

Service treatment records include a May 1996 record that 
documents that the Veteran was requesting arch supports for 
his shoes.  The record notes that the Veteran reported that 
his feet hurt.  In an April 1999 record, the Veteran reported 
that he had ankle pain for a one week duration, with the 
ankles "popping a lot."  The record does not contain an 
ankle disability diagnosis.

In a January 1999 report of medical history, completed less 
than a year prior to separation from service, the Veteran did 
not report any history of ankle problems.  Medical 
examination completed at this time did not reveal any 
relevant abnormality.  As discussed above, there is no 
separation examination of record.

In a January 2000 "Applicant Medical Prescreening Form," 
completed as part of the processing for entry into the Army 
National Guard, the Veteran did not report any history of an 
ankle disability, marking that there was no history of 
"[a]ny painful or 'trick' joints or loss of movement in any 
joint."

Post-service records include a July 2002 VA treatment record 
that documents treatment for the ankles.  This record 
documents that approximately five days earlier the Veteran 
had stepped off a curb and twisted his right ankle.  The 
clinician found a probable sprain of the right ankle.  A July 
2004 VA treatment record also documents a complaint of ankle 
pain following a reported injury at work.  The Veteran's 
chief complaint was ankle pain.  The clinician noted prior 
history of problems with the right ankle, noting X-rays taken 
at the time of the July 2002 treatment.

X-rays taken in December 2004 revealed that the ankles were 
of normal appearance without evidence of arthritis or other 
abnormality.  There was no joint fluid, soft tissue swelling 
was not evident, and there was no progressive change from 
earlier studies of the right ankle.

In a March 2005 VA physical therapy consultation, the Veteran 
reported that his ankles "roll" with increased activity 
like basketball or even walking fast.  The physical therapist 
found that the Veteran had bilateral ankle pain after 
activity with history of inversion laxity, and tight lower 
extremity muscles.

An April 2008 record documents that the Veteran reported that 
his ankles felt "loose, like they did before, but no pain."  
May 2008 VA treatment records document a left ankle injury in 
May 2008 while playing basketball and subsequent left 
Achilles tendon repair.

Pursuant to the April 2007 Board remand, the Veteran 
underwent a VA examination in January 2009.  The examiner 
documented review of the entire claims file.  He reported 
that the Veteran complained of twisting both ankles when 
running in service and while running and stepping into 
potholes.  These incidents resulted in the Veteran falling, 
landing on his knees.  The Veteran reported that he was 
provided ankle braces in service and that this helped the 
"re-spraining."  The Veteran reported that his ankles 
easily rolled.  As the claims for service connection for knee 
disabilities were then on appeal, the examiner also made 
findings regarding these disabilities.  After the physical 
examination, the examiner diagnosed bilateral chronic lateral 
ankle sprains.  The examiner provided a positive opinion 
regarding the knee disabilities.  Regarding the ankle 
disabilities, however, the examiner noted no evidence of 
ankle sprain treatment in service.  He opined that the 
Veteran's current chronic ankle sprains were less likely than 
not related to any incident of service.  

In February 2009, pursuant to a request from the AMC, the 
examiner provided an addendum.  The examiner noted that he 
again reviewed the claims file.  The examiner noted the 
evidence of treatment for pes planus in service, but noted 
that this disability was "not physiologically or 
anatomically related to the ankle."  The examiner also 
indicated review of the April 1999 record that documented 
"subjective" complaints of ankles "popping a lot."  The 
examiner indicated that the signature on this record was 
illegible and that no examination or diagnosis was made.  The 
examiner found that this was a triage note made by a non-
medically trained person.  The examiner documented that 
subsequent examination made no mention of the ankles.  The 
examiner also addressed the issue of secondary service 
connection raised by the AMC.  The examiner opined that there 
was no anatomic or physiologic relationship between 
patellofemoral syndrome and any condition of the ankles.  The 
examiner wrote that the patellofemoral syndrome could not 
aggravate or cause any type of ankle condition, opining that 
this was a "medical impossibility."

Analysis

The Board finds that service connection for right and left 
ankle disorders is not warranted.  

Although service treatment records document a complaint 
regarding ankles "popping a lot," there is no evidence of a 
diagnosis of a disorder or disability of the ankles.  
Further, although there is no record of a separation 
physical, examination completed less than a year prior to 
separation reveals no ankle disability, and in a record 
completed approximately two months after separation from 
service, the Veteran did not indicate any history of a 
disorder of the right or left ankle.  

In the January 2009 VA examination and February 2009 
addendum, the examiner found that there was no evidence of 
treatment in-service and opined that the disability was not 
due to service.  Although the examiner did not provide a 
lengthy rationale for his opinion, he based his opinion on 
the lack of evidence of treatment in service.  The examiner 
indicated a thorough review of the claims file.  The Board's 
review of the claims file confirms that there was no 
diagnosis of an ankle disability in service.  More 
importantly, in the January 2000 document, the Veteran 
reported no history of "[a]ny painful or 'trick' joints or 
loss of movement in any joint."  The Board finds this 
negative history provided by the Veteran at that time 
regarding his joints to be negative evidence against his 
current contention that his ankle disabilities began in 
service and that he received treatment to include ankle 
braces during service.  That is, the January 2000 record 
contradicts the Veteran's current contention in that he said 
he had no history of joint pain in January 2000, but now 
contends that he had prior to January 2000 received 
treatment, to include the wearing of braces, during service.  
In light of these considerations, the Board finds that the 
January 2009 VA examination with February 2009 VA examination 
is adequate in the circumstances of this appeal.  See Nieves-
Rodriguez, 22 Vet. App. 2008).  This opinion is the only 
competent medical evidence of record that addresses the 
questions on appeal and weighs against the claim.

The Veteran, in essence, has asserted continuity of 
symptomatology.  See 38 C.F.R. § 3.303).  This contention is 
countered by his denial of joint problems in January 2000, 
shortly after leaving service.  Based on this inconsistency, 
the Board finds that service connection based on continuity 
of symptomatology is not warranted.

The Board is cognizant that the Veteran contends that he has 
bilateral ankle disorders that are attributable to service.  
The Veteran, however, has not been shown to possess the 
requisite medical training or credentials needed to render a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Some elaboration on the lay evidence is warranted.  In 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

In the Board's judgment, the Veteran's ankle disorders are 
not the type of disability that can be diagnosed by a 
layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  Thus, while the Veteran is competent to report what 
comes to him through his senses, such as pain, he does not 
have medical expertise to diagnose a specific disability of 
the ankles or the etiology of the disorder or disability.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  In this 
case, he cannot provide a competent opinion regarding 
diagnosis or causation.

After consideration of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claims.  Therefore, the benefit of the doubt doctrine is not 
applicable and the claims for service connection for right 
and left ankle disorders must be denied.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).


ORDER

Service connection for a right ankle disorder is denied.

Service connection for a left ankle disorder is denied.


____________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


